Per Curiam.

The only objections worth mentioning to this return are, that the process was joint against three, and the declaration against the present plaintiff alone, and that the declaration wants an averment that the work was actually performed.
The answer to these is, that the defendant, by not appear» *277ins, cannot now make any objection to the variance between. ° .... - . the process and the declaration, and that the avermentrequired would, after judgment be intended to have been sup-J ° plied by the proof.
Judgment affirmed.